Exhibit 10.35

Form of the Stock Option Award Agreement

(for International Participants)

THE DUN & BRADSTREET CORPORATION

2000 STOCK INCENTIVE PLAN

INTERNATIONAL STOCK OPTION AWARD

(MONTH, XX, 200X)

This STOCK OPTION AWARD (this “Award”) is being granted to
                    (the “Participant”) as of this XXth day of MONTH, 200X (the
“Grant Date”) by THE DUN & BRADSTREET CORPORATION (the “Company”) pursuant to
THE DUN & BRADSTREET CORPORATION 2000 STOCK INCENTIVE PLAN (the “Plan”).
Capitalized terms not defined in this Award have the meanings ascribed to them
in the Plan.

1. Grant of Stock Option. The Company hereby grants to the Participant pursuant
to the Plan the right and option (an “Option”) to purchase, subject to the terms
of this Award and the Plan and subject to the vesting provisions of Section 3,
all or any part of the aggregate of                     shares of the Company’s
Common Stock, par value $.01 per share (the “Shares”), at a purchase price per
Share of $            (the “Option Price”). This Option is a non-qualified stock
option and, accordingly, does not qualify as an incentive stock option under
Section 422 of the Code.

2. Term of Option. This Option shall expire on the tenth (10) anniversary of the
Grant Date (the “Expiration Date”) and must be exercised, if at all, on or
before the earlier of the Expiration Date or the date on which this Option is
earlier terminated in accordance with the provisions of Section 4 of this Award.

3. Vesting. Except as otherwise provided herein, this Option shall vest in equal
installments on the first, second, third and fourth anniversaries of the Grant
Date (i.e., 25% on each anniversary) and shall be exercisable only to the extent
that it has vested. This Option shall cease to vest upon the Participant’s
termination of active employment, and may be exercised after the Participant’s
date of termination only as set forth below.

4. Termination of Employment.

(a) Exercisability Upon Termination of Employment by Death or Disability. If the
Participant’s active employment with the Company and its Affiliates terminates
by reason of death or Disability (as defined in the Plan) after the first
anniversary of the Grant Date, (i) the unexercised portion of such Option shall
immediately vest in full and (ii) such portion may thereafter be exercised
during the shorter of (A) the remaining term of the Option or (B) five years
after the date of death or Disability.

(b) Exercisability Upon Termination of Employment by Retirement. If the
Participant’s employment with the Company and its Affiliates terminates by
reason of Retirement (as defined in the Plan) after the first anniversary of the
Grant Date, the unexercised portion of the Option may thereafter be exercised
during the shorter of (i) the remaining term of the Option or (ii) five years
after the date of such termination of employment (the “Post-Retirement Exercise
Period”), but only to the extent to which such Option was exercisable at the
time of such termination of active employment or becomes exercisable during the
Post-Retirement Exercise Period; provided, however, that if the Participant dies
within a period of five years after such termination of employment, the
unexercised portion of the Option may thereafter be exercised during the shorter
of (i) the remaining term of the Option or (ii) the period that is the longer of
(A) five years after the date of such termination of active employment or
(B) one year after the date of death (the “Special Exercise Period”), but only
to the extent to which such Option was exercisable at the time of such
termination of active employment or becomes exercisable during the Special
Exercise Period.

(c) Effect of Other Termination of Employment. If the Participant’s employment
with the Company and its Affiliates terminates (i) for any reason (other than
death, Disability or Retirement after the first anniversary of the Grant Date)
or (ii) for any reason on or prior to the first anniversary of the Grant Date,
an

 

1



--------------------------------------------------------------------------------

unexercised Option may thereafter be exercised during the period ending 30 days
after the date of such termination of employment, but only to the extent to
which such Option was exercisable at the time of such termination of active
employment.

5. Manner of Exercise.

(a) Option Exercise and Issuance of Shares. Until the Company determines
otherwise, Option exercises and delivery of Shares will be administered by an
independent third-party broker selected from time to time by the Company.

(b) Limitations on Exercise. This Option may not be exercised unless such
exercise is in compliance, to the reasonable satisfaction of the Company, with
all applicable laws including, without limitation, the Company’s insider trading
policy.

6. Tax Withholding. Regardless of any action the Company or the Participant’s
employer (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), the Participant acknowledges that the ultimate liability
for all Tax-Related Items legally due by the Participant is and remains the
Participant’s responsibility and that the Company and/or the Employer (1) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Option grant, including the grant,
vesting or exercise of the Option, the subsequent sale of Shares acquired
pursuant to such exercise and the receipt of any dividends; and (2) do not
commit to structure the terms of the grant or any aspect of the Option to reduce
or eliminate my liability for Tax-Related Items.

Prior to exercise of the Option, the Participant shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding of Tax-Related Items and payment on account obligations of the
Company and/or the Employer. In this regard, the Participant authorizes the
Company and/or the Employer to withhold all applicable Tax-Related Items legally
payable by the Participant from the Participant’s wages or other cash
compensation paid to the Participant by the Company and/or the Employer or from
proceeds of the sale of the Shares. Alternatively, or in addition, if
permissible under local law, the Company may (1) sell or arrange for the sale of
Shares that the Participant acquires to meet the withholding obligation for
Tax-Related Items; or (2) satisfy the minimum statutory withholding for
Tax-Related Items (including withholding pursuant to applicable tax equalization
policies of the Company or its Affiliates) arising from the exercise of this
Option by deducting from the total number of Shares that have become vested that
number of Shares having a Fair Market Value equal to the applicable amount of
withholding taxes due. Finally, the Participant shall pay to the Company or the
Employer any amount of Tax-Related Items that the Company or the Employer may be
required to withhold as a result of the Participant’s participation in the Plan
or the Participant’s purchase of Shares that cannot be satisfied by the means
previously described. The Company may refuse to honor the exercise and refuse to
deliver the Shares if the Participant fails to comply with the Participant’s
obligations in connection with the Tax-Related Items as described in this
section.

7. Nontransferability of Option. This Option shall not be transferable by the
Participant otherwise than by will or by the laws of descent and distribution
and during the lifetime of the Participant may only be exercised by the
Participant.

8. Change in Control. If there is a Change in Control of the Company, the
unvested portion of the Option shall become fully vested and exercisable as of
the date of the Change in Control provided the Participant remains in the
continuous employ of the Company or its Affiliates from the Grant Date until the
date of the Change in Control.

9. Change in Capital Structure. The terms of this Option, including the number
of Shares subject to this Option, shall be adjusted as the Committee determines
is equitably required in the event the Company effects one or more stock
dividends, stock split-ups, subdivisions or consolidations of Shares or other
similar changes in capitalization.

 

2



--------------------------------------------------------------------------------

10. Privileges of Stock Ownership. The Participant shall not have any of the
rights of a shareholder of the Company with respect to any Shares until the
Shares are issued to the Participant and no adjustment shall be made for cash
distributions in respect of such Shares for which the record date is prior to
the date upon which such the Participant or permitted transferee shall become
the holder of record thereof.

11. Detrimental Conduct Agreement. The obligations of the Company under this
Award are subject to the Participant’s timely execution, delivery and compliance
with the Detrimental Conduct Agreement in the form provided by the Company to
the Participant.

12. Entire Agreement. The Plan is incorporated herein by reference and a copy of
the Plan can be requested from the Corporate Secretary Department, The Dun &
Bradstreet Corporation, 103 JFK Parkway, Short Hills, New Jersey 07078. The Plan
and this Award constitute the entire agreement and understanding of the parties
hereto with respect to the subject matter hereof and supersede all prior
understandings and agreements with respect to such subject matter. To the extent
any provision of this Award is inconsistent or in conflict with any term or
provision of the Plan, the Plan shall govern. Any action taken or decision made
by the Committee arising out of or in connection with the construction,
administration, interpretation or effect of this Award shall be within its sole
and absolute discretion and shall be final, conclusive and binding on the
Participant and all persons claiming under or through the Participant.

13. No Rights to Continued Employment. Nothing contained in the Plan or this
Award shall give the Participant any right to be retained in the employment of
the Company or its Affiliates or affect the right of any such employer to
terminate the Participant. The adoption and maintenance of the Plan shall not
constitute an inducement to, or condition of, the employment of any Participant.
The Plan is a discretionary plan, and participation by the Participant is purely
voluntary. Participation in the Plan with respect to this Option award shall not
entitle the Participant to participate with respect to any other award in the
future, even if Options have been granted repeatedly in the past. Any payment or
benefit paid to the Participant with respect to this Award shall not be
considered to be part of the Participant’s “salary,” and thus, shall not be
taken into account for purposes of determining the Participant’s termination
indemnity, severance pay, retirement or pension payment, or any other
Participant benefits, except to the extent required under applicable law. All
decisions with respect to future Options, if any, will be at the sole discretion
of the Company. In the event that the Participant is not an employee of the
Company, the Option grant will not be interpreted to form an employment contract
or relationship with the Company; and furthermore, the Option grant will not be
interpreted to form an employment contract with the Employer or any subsidiary
or affiliate of the Company. The future value of the underlying Shares is
unknown and cannot be predicted with certainty. If the underlying Shares do not
increase in value, the Options will have no value. If the Participant exercises
the Participant’s Option and obtains Shares, the value of those Shares acquired
upon exercise may increase or decrease in value, even below the Option Price. In
consideration of the grant of Options, no claim or entitlement to compensation
or damages shall arise from termination of the Options or diminution in value of
the Options or Shares purchased through exercise of the Options resulting from
termination of the Participant’s employment by the Company or the Employer (for
any reason whatsoever and whether or not in breach of local labor laws) and the
Participant irrevocably releases the Company and the Employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting this
Agreement, the Participant shall be deemed irrevocably to have waived the
Participant’s entitlement to pursue such claim. Notwithstanding any terms or
conditions of the Plan to the contrary, in the event of involuntary termination
of the Participant’s employment (whether or not in breach of local labor laws),
the Participant’s right to receive Options and vest in Options under the Plan,
if any, will terminate effective as of the date that the Participant is no
longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law); furthermore, in the event of
involuntary termination of employment (whether or not in breach of local labor
laws), the Participant’s right to exercise the Options after termination of
employment, if any, will be measured by the date of termination of the
Participant’s active employment and will not be extended by any notice period
mandated under local law. The Committee shall have the exclusive discretion to
determine when the Participant is no longer actively employed for purposes of
the Participant’s Option grant.

 

3



--------------------------------------------------------------------------------

14. Successors and Assigns. This Award shall be binding upon and inure to the
benefit of all successors and assigns of the Company and the Participant,
including without limitation, the estate of the Participant and the executor,
administrator or trustee of such estate or any receiver or trustee in bankruptcy
or representative of the Participant’s creditors.

15. Data Privacy. The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this document by and among, as
applicable, the Employer, and the Company and its subsidiaries and affiliates
for the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan.

The Participant understands that the Company and the Employer hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Options or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). The Participant understands that
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Participant’s country or elsewhere, and that the recipient’s country may
have different data privacy laws and protections than the Participant’s country.
The Participant understands that the Participant may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative. The Participant authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the Participant may elect to deposit any Shares acquired upon exercise of
the Option. The Participant understands that Data will be held only as long as
is necessary to implement, administer and manage the Participant’s participation
in the Plan. The Participant understands that the Participant may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative. The Participant understands,
however, that refusing or withdrawing the Participant’s consent may affect the
Participant’s ability to participate in the Plan. For more information on the
consequences of the Participant’s refusal to consent or withdrawal of consent,
the Participant understands that the Participant may contact the Participant’s
local human resources representative.

16. Severability. The terms or conditions of this Award shall be deemed
severable and the invalidity or unenforceability of any term or condition hereof
shall not affect the validity or enforceability of the other terms and
conditions set forth herein.

17. Governing Law. This Award shall be governed by the laws of the State of New
York, U.S.A., without regard to choice of laws principles thereof.

IN WITNESS WHEREOF, this Stock Option Award has been duly executed as of the
date first written above.

 

THE DUN & BRADSTREET CORPORATION By:        Leader, Human Resources, Winning
Culture,
& Team Member Communications

 

4